Citation Nr: 1760142	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for rotator cuff tendonitis with various muscle and tendon tears of the right shoulder (right shoulder disability).

2.  Entitlement to an evaluation in excess of 20 percent for rotator cuff tendonitis with various muscle and tendon tears of the left shoulder (left shoulder disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied evaluations in excess of 10 percent for the Veteran's bilateral shoulder disabilities.  In a January 2016 rating decision, the RO awarded a 20 percent evaluation for the Veteran's right shoulder disability, effective December 28, 2015.  In a July 2017 Board decision, effectuated by a July 2017 rating decision, the Veteran's disability ratings were increased to 20 percent for the right shoulder and 20 percent for the left shoulder effective March 2, 2009.

In November 2016, the Board remanded this case to afford the Veteran a hearing before a Veterans Law Judge (VLJ); that hearing was conducted by videoconference before the VLJ in February 2017.  

The issues of entitlement to an evaluation in excess of 20 percent for the right and left shoulders and entitlement to TDIU were before the Board in July 2017 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2017, the Board remanded the issues set forth on the title page for further development.  Since then, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017), outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  At the September 2017 VA examination, the Veteran reported flare-ups.  The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  However, the examiner did not indicate whether the examination was performed during a flare-up.  The examiner also did not elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information, or explain why she could not do so.  In light of Sharp, a new VA examination should be provided to address the Veteran's symptoms during flare-ups.

Additionally, on page six of the examination report, the September 2017 VA examiner indicated, regarding both shoulders, the Veteran has less movement than normal due, in part, to ankylosis.  However, on page seven of the examination report, the examiner indicated there was no ankylosis of the right or left shoulder.  The VA examination should address this inconsistency, and, if ankylosis is present, state whether it is in abduction up to 60 degrees, can reach mouth and head (favorable ankylosis); ankylosis in abduction between favorable and unfavorable (intermediate ankylosis); or ankylosis in abduction at 25 degrees or less from side (unfavorable ankylosis).

The Veteran's claim for TDIU is inextricably intertwined with his pending claims for increased ratings for his right and left shoulder disabilities.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his right and left shoulder disabilities and entitlement to TDIU and any additional, pertinent records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to his claims for increased ratings for his right and left shoulder disabilities and entitlement to TDIU due to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of the symptoms of his right and left shoulder disabilities, and the impact of each of his service-connected disabilities and the combined effect of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's right and left shoulder disabilities, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all right and left shoulder pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  
Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should state whether ankylosis of the right or left shoulder is present.  If ankylosis is present, state whether it is in abduction up to 60 degrees, can reach mouth and head (favorable ankylosis); ankylosis in abduction between favorable and unfavorable (intermediate ankylosis); or ankylosis in abduction at 25 degrees or less from side (unfavorable ankylosis).

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

